Citation Nr: 1504602	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.  In March 2014, the Board remanded the claim for additional development.  


REMAND

In August 2009, the Veteran completed an authorization for the release of records from Dr. S.T., for treatment beginning 2006.  In October and December of 2009, the RO sent letters in attempts to obtain those records.  The RO's January 2010 decision indicates that there was no response to the requests.  However, the RO again denied the claim in May 2010, and that decision indicates that treatment records had been obtained from Dr. S.T.  However, no reports from Dr. S.T. are currently of record.  On remand, those records should be obtained, or a finding of unavailability should be made and the Veteran should be provided the opportunity to obtain and submit those records..  

In April 2010, the Veteran was provided a VA examination.  That examination report appears to have been of record at the time of the Board's March 2014 remand.  However, it does not appear to have been included in the current record.  The record was converted to an electronic claims file subsequent to the Board remand.  On remand, the April 2010 VA examination report should be obtained.

In March 2014, the Board directed that the claims file be returned to the April 2010 VA examiner, for that examiner to provide three specific medical opinions.  The Board stated, "If the April 2010 VA examiner is not available, or if otherwise appropriate, the Veteran must be scheduled for a new examination with regard to his eyes, and adequate opinions must be provided by the medical professional who examines him based on that examination and a review of the claims file, including this Remand."

In July 2014, a supplement set of opinions were obtained from a VA optometrist, J.S., O.D., based on a review of the Veteran's claims file, but not an examination. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, private treatment reports, and a VA examination report, appear to exist that were once, but are not currently, associated with the claims file.  In addition, since the April 2010 VA examination report is not of record, it is unclear if Ms. J.S. was the same examiner who performed the Veteran's April 2010 VA examination, and, if not, it would appear that the Board's March 2014 remand instructions, which requested that the Veteran be afforded an examination, were not properly satisfied.

Finally, the Veteran should be requested to identify and provide releases for all relevant treatment following service, and all identified treatment records should be obtained.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all treatment records from Dr. S.T. from 2006 to the present, and the Veteran's April 2010 VA examination report.  All efforts should be continued to locate those records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond or provide the records.  38 U.S.C.A. §5103A(b)(3) (West 2014); 38 C.F.R. §3.159(c)(2) (2014).

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant eye symptoms that are not currently of record, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified that is not of record, after securing any necessary releases, an attempt should be made to obtain those records.  

3.  Determine whether the July 2014 supplemental opinions were provided by the same examiner who examined the Veteran in April 2010.  If the July 2014 supplemental opinions were provided by the same examiner who examined the Veteran in April 2010, and any additional and relevant treatment records have been obtained pursuant to the development requested, return the claims file to the April 2010 VA examiner for that examiner to review the full claims file, and state whether any change is warranted to any of the July 2014 opinions.  If the July 2014 supplemental opinions were not provided by the same examiner who examined the Veteran in April 2010, schedule the Veteran for a new examination of the eyes, and adequate opinions must be provided by the medical professional who examines him based on that examination and a review of the claims file.  The examiner must indicate a review of the claims file.  The examiner is asked to provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that any eye disability present since August 2009 had its onset during active service or was caused by any event in active service?

(b) Is it at least as likely as not (50 percent or greater probability) that any eye disability present since August 2009 was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as not (a 50 percent or greater probability) that any eye disability present since August 2009, was aggravated (permanently worsened beyond the natural progress of the disability) by service-connected diabetes mellitus?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

